DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-15 are pending; claims 1 and 10 are independent.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2020/0111405), and further in view of Lee (US 2007/0216632).
Regarding claim 1, Kim teaches a data processing device for generating image data for a first subpixel and a second subpixel of different colors (figs 1, 2, the controller 200 and Paras 0051, 0055 and 060), the data processing device comprising: 
a first data compensating circuit configured to generate compensated image data for applying overdriving or underdriving to grayscale values of image data for the first subpixel and the second subpixel that is driven after the first subpixel in sequence (figs 1-3 and Paras 0062-0063); and 
a second data compensating circuit  configured, if a grayscale value of compensated image data of the first subpixel and a grayscale value of compensated image data of the second subpixel are a same or different but within a predetermined range, to reduce the grayscale value of the compensated image data of the second subpixel (figs 1-3 and Paras 0062-0066).
Kim does not expressly disclose a first subpixel and a second subpixel of different colors which are connected to one data line.
However, Lee discloses “a first subpixel and a second subpixel of different colors which are connected to one data line”, see fig. 5 and Para 0041-0042.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a device of Kim by incorporated the teaching of Lee to include a single data line and two gate lines are disposed between two adjacent sub pixel regions in order to get a predictable result.
Regarding claim 2, Kim teaches the data processing device of claim 1, wherein the second data compensating circuit reduces the grayscale value of the compensated image data of the second subpixel by reflecting a difference between the grayscale value of the compensated image data of the first subpixel and the grayscale value of the compensated image data of the second subpixel (fig. 1-3 and Paras 0064-0066).
Regarding claim 3, Kim teaches the data processing device of claim 2, wherein the second data compensating circuit reduces the grayscale value of the compensated image data of the second subpixel by a larger amount as the difference between the grayscale value of the compensated image data of the first subpixel and the grayscale value of the compensated image data of the second subpixel is reduced (fig. 1-3 and Paras 0064-0066).
Regarding claim 4, Kim teaches the data processing device of claim 2, wherein the second data compensating circuit reduces the grayscale value of the compensated image data of the second subpixel by a smaller amount as the difference between the grayscale value of the compensated image data of the first subpixel and the grayscale value of the compensated image data of the second subpixel is increased (fig. 1-3 and Paras 0064-0066).
Regarding claim 5, Kim teaches the data processing device of claim 1, wherein the second data compensating circuit determines a reduction amount of the grayscale value of the compensated image data of the second subpixel by reflecting the grayscale value of the compensated image data of the second subpixel (fig. 1-3 and Paras 0064-0066).
Regarding claim 6, Kim teaches the data processing device of claim 5, wherein the second data compensating circuit reduces the grayscale value of the compensated image data of the second subpixel by a larger amount as the grayscale value of the compensated image data of the second subpixel is increased (fig. 1-3 and Paras 0064-0066).
Regarding claim 7, Kim teaches the data processing device of claim 5, wherein the second data compensating circuit reduces the grayscale value of the compensated image data of the second subpixel by a smaller amount as the grayscale value of the compensated image data of the second subpixel is reduced (fig. 1-3 and Paras 0064-0066).
Regarding claim 8, Kim teaches the data processing device of claim 5, wherein the second data compensating circuit determines the reduction amount of the grayscale value for the compensated image data of the second subpixel using a look-up table (fig. 4 and Paras 0082-0087).
Regarding claim 9, Kim in view of Lee teaches the data processing device of claim 1, wherein the first subpixel and the second subpixel are arranged in a same row on a display panel, and are connected to different gate lines from each other (fig. 5 and Para 0041-0042, Lee).
Regarding claim 10, Kim teaches a data processing device for generating image data for a first subpixel and a second subpixel of different colors (figs 1, 2, the controller 200 and Paras 0051, 0055 and 060), the data processing device comprising: 
a comparing circuit configured to compare image data of a first subpixel with image data of a second subpixel that is driven after the first subpixel in sequence (fig. 2 and Para 0064); and 
a data compensating circuit configured, if a grayscale value of the image data of the first subpixel and a grayscale value of the image data of the second subpixel are a same or different but within a predetermined range, to reduce the grayscale value of the image data of the second subpixel, thereby generating compensated image data of the second subpixel (figs 1-3 and Paras 0062-0066).
Kim does not expressly disclose a first subpixel and a second subpixel of different colors which are connected to one data line
However, Lee discloses “a first subpixel and a second subpixel of different colors which are connected to one data line”, see fig. 5 and Para 0041-0042.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a device of Kim by incorporated the teaching of Lee to include a single data line and two gate lines are disposed between two adjacent sub pixel regions in order to get a predictable result.
Regarding claim 11, Kim teaches the data processing device of claim 10, wherein the data compensating circuit adjusts a reduction amount of the grayscale value of the image data of the second subpixel to be increased or reduced by reflecting a difference between the grayscale value of the image data of the first subpixel and the grayscale value of the image data of the second subpixel (fig. 1-3 and Paras 0064-0066).
Regarding claim 12, Kim teaches the data processing device of claim 10, wherein the data compensating circuit adjusts a reduction amount of the grayscale value of the image data of the second subpixel to be increased or reduced by reflecting the grayscale value of the image data of the second subpixel (fig. 1-3 and Paras 0064-0066).
Regarding claim 13, Kim in view of Lee teaches the data processing device of claim 10, wherein the one data line intersects with a plurality of gate lines, and wherein the first subpixel and the second subpixel are connected to the one data line and are connected to respective ones of the plurality of gate lines (fig. 5 and Para 0041-0042, Lee).
Regarding claim 15, Kim in view of Lee teaches the data processing device of claim 10, wherein the first subpixel and the second subpixel are arranged in a same row on a display panel and are connected to different gate lines from each other (fig. 5 and Para 0041-0042, Lee).

6.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2020/0111405), in view of Lee (US 2007/0216632), and further in view of Lee (US 2008/0278433), hereinafter “Lee 433”.
Regarding claim 14, Kim in view of Lee teaches the data processing device of claim 10, but Kim in view of Lee does not expressly disclose wherein a pure-color brightness ratio for a frame including the grayscale value of the compensated image data of the second subpixel is greater than a pure-color brightness ratio for a frame including the grayscale value of the image data of the second subpixel, and wherein the pure-color brightness ratio is defined as a ratio of a sum of brightness values of red, green, and blue to a brightness value of white.
However, “Lee 433” discloses “wherein a pure-color brightness ratio for a frame including the grayscale value of the compensated image data of the second subpixel is greater than a pure-color brightness ratio for a frame including the grayscale value of the image data of the second subpixel, and wherein the pure-color brightness ratio is defined as a ratio of a sum of brightness values of red, green, and blue to a brightness value of white”, see Para 0101-0102.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a device of Kim in view of Lee by incorporated the teaching of “Lee 433” to generate a gray-scale value of a white color using gray-scale values of a red, green and blue colors and a brightness ratio between the red, green and blue colors in order to get a predictable result.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Park (US 2020/0219432), relates generally to a display device and a method of driving the display device and, more particularly, to a display device and driving method capable of compensating for leakage current in the pixels of the display.
B.	Hu (US 2020/0219460), relates to the field of display technology, and especially relates to the driving device, the driving method and the display device of a display panel.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/26/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625